 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ROBIN BRUINS and BEVERLY BRUINS,                       Case No.: 2:15-cv-00324-APG-GWF

 4          Plaintiffs                                         Order for Status Report

 5 v.

 6 DENNIS OSBORN, et al.,

 7          Defendants

 8         IT IS ORDERED that on or before December 14, 2018, the parties shall file a status

 9 report regarding what, if anything, remains of this case.

10         DATED this 29th day of November, 2018.

11

12
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
